DETAILED ACTION
This office action is in response to applicant's request for continued examination (RCE) with amendments and remarks filed on February 18, 2021.  
Claim 2 has been cancelled.  
Claims 1, 3-4, 7-11, 13 and 16 have been amended.
Claims 20-22 are newly added for consideration.
Claims 1 and 3-22 are currently allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to a printing apparatus for processing a print job (see original disclosure, i.e. para. 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Sakura, Akimoto and Morooka, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… notify the communication terminal of information based on a determination result by the determination; receive, from the communication terminal that received the information, print data including one or more print setting values that do not include the second print setting value, wherein the one or more print setting values included in the print data were changed from the one or more print setting values included in the received request; and execute a process based on the print data and the stored first print setting value”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on February 18, 2021 (i.e. on pg. 8-13 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 3-9 and 12-22, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 10, the closest prior arts of record, Sakura, Akimoto and Morooka, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…notifying the communication terminal of information based on a determination result of the determining; receiving, from the communication terminal that received the information, print data including one or more print setting values that do not include the second print setting value, wherein the one or more print setting values included in the print data were changed from the one or more print setting values included in the received request; and executing a process based on the print data and the stored first print setting value”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on February 18, 2021 (i.e. on pg. 8-13 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claim 11, the closest prior arts of record, Sakura, Akimoto and Morooka, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…notifying the communication terminal of information based on a determination result of the determining; receiving, from the communication terminal that received the information, print data including one or more print setting values that do not include the second print setting value, wherein the one or more print setting values included in the print data were changed from the one or more print setting values included in the received request; and executing a process based on the print data and the stored first print setting value”.  These additional features in combination with all the other features required in the claimed invention, 
Therefore, Claims 1 and 3-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675